I find nothing in the evidence to warrant an inference that the defendant's servants were guilty of subsequent negligence. In fact it clearly appears from the plaintiff's testimony and the physical facts that the train had passed over the crossing blocking the street while plaintiff's automobile was some distance from the crossing, and there is no evidence that the trainmen discerned its approach until just before the crash. Therefore, conceding that the question of simple, initial negligence was a jury question, nevertheless the evidence is undisputed that the plaintiff failed to stop, look and listen, and to my mind there is nothing in the evidence to excuse him from so doing. His negligence, as a matter of law, proximately contributed to his injury and bars a recovery for such simple, initial negligence. *Page 299